Case 1:18-cv-02453-RBJ Document 95 Filed 06/19/20 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02453-RBJ

 ROCK & RAIL LLC, a Colorado limited liability company,

             Plaintiff,

 v.

 MOTHERLOVE HERBAL COMPANY, a Colorado corporation,
 INDIANHEAD WEST HOMEOWNERS ASSOCIATION, INC., a Colorado nonprofit
 corporation,
 ROCKIN S RANCH LLC, a Colorado limited liability company,
 JOHN CUMMINGS, an individual,
 DAVID KISKER, an individual,
 GARY OPLINGER, an individual,
 WOLFGANG DIRKS, an individual, and
 JAMES PIRAINO, an individual,

             Defendants.


       PLAINTIFF’S MOTION IN THE ALTERNATIVE TO AMEND SCHEDULING
      ORDER TO PERMIT DISCLOSURE OF EXPERT TESTIMONY RELATING TO
                     DEFENDANTS’ EXPERT DISCLOSURE


            Plaintiff Rock & Rail LLC (“Rock & Rail”), by and through its undersigned counsel,

submits this Motion in the Alternative to Amend Scheduling Order to Permit Disclosure of Expert

Testimony Relating to Defendants’ Expert Disclosure:

            1.      LOCAL RULE 7.1(a) CERTIFICATION: Pursuant to D.C.COLO.LCivR 7.1(a),

counsel for Rock & Rail conferred with counsel for Defendants via teleconference on June 5, 2020,

in the context of a conferral on Defendants’ Motion to Amend Scheduling Order to Permit

Defendants to Rebut Plaintiff’s Untimely Expert Disclosure, ECF No. 90, (“Defendants’




1874057.2
Case 1:18-cv-02453-RBJ Document 95 Filed 06/19/20 USDC Colorado Page 2 of 4




Motion”). In that context, Rock & Rail raised the relief requested herein as relief in the alternative

should Defendants’ Motion be granted. Defendants opposed that alternative.

            2.   Contemporaneously with this Motion, Rock & Rail has filed a Response to Motion

to Amend Scheduling Order to Permit Defendants to Rebut Plaintiff’s Untimely Expert Disclosure,

anticipated ECF No. 94 (“Rock & Rail’s Response”). Rock & Rail’s Response seeks denial of

Defendants’ Motion, but argues, in the alternative, that, if Defendants’ Motion is Granted, the

Scheduling Order should be further amended to allow Rock & Rail to be given a full opportunity

to present an expert on the issues on which Defendants now intend to do so, and the Scheduling

Order should be amended to allow the same, including providing for a continuance of the trial if

necessary.

            3.   However, Rock & Rail is mindful of the requirement in D.C.COLO.LCivR7.1(d)

that “[a] motion shall not be included in a response or reply to the original motion. A motion shall

be filed as a separate document.”

            4.   For the reasons stated in Rock & Rail’s Response, Rock & Rail respectfully submits

that, to the extent Defendants’ Motion is granted, Rock & Rail has shown good cause for further

amendment of the Scheduling Order, see Fed. R. Civ. P. 16(b)(4), and that Rock & Rail has

provided an adequate explanation for any delay.

            5.   Accordingly, to the extent that Defendants’ Motion is granted, Rock & Rail

respectfully requests that the Scheduling Order be further amended to allow Rock & Rail a full

opportunity to disclose an expert on the issues on which Defendants now intend to do so. In that

event, Rock & Rail respectfully requests that its expert disclosure be due no sooner than forty-two

(42) days from the date of entry of an Order Granting this Motion, and that the parties be afforded


                                                  2
1874057.2
Case 1:18-cv-02453-RBJ Document 95 Filed 06/19/20 USDC Colorado Page 3 of 4




a reasonable opportunity to conduct depositions of the newly-disclosed experts after the date of

such disclosure.1 To the extent that that will interfere with the trial currently scheduled to

commence on August 24, 2020, Rock & Rail respectfully requests that the Court also continue the

trial.

            Respectfully submitted this 19th day of June, 2020.


                                                   /s/ Bill E. Kyriagis
                                                   Bill E. Kyriagis
                                                   Brian J. Connolly
                                                   Andrew L.W. Peters
                                                   Otten, Johnson, Robinson, Neff & Ragonetti, P.C.
                                                   950 Seventeenth Street, Suite 1600
                                                   Denver, Colorado 80202
                                                   Telephone: 303 825 8400
                                                   bkyriagis@ottenjohnson.com
                                                   bconnolly@ottenjohnson.com
                                                   apeters@ottenjohnson.com
                                                   Attorneys for Plaintiff, Rock & Rail LLC




1
 Defendants have already acknowledged that Rock & Rail is entitled to take a deposition of their newly-disclosed
expert, in any event.

                                                       3
1874057.2
Case 1:18-cv-02453-RBJ Document 95 Filed 06/19/20 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of June, 2020, a true and correct copy of the foregoing
PLAINTIFF’S MOTION IN THE ALTERNATIVE TO AMEND SCHEDULING ORDER
TO PERMIT DISCLOSURE OF EXPERT TESTIMONY RELATING TO DEFENDANTS’
EXPERT DISCLOSURE was electronically filed with the Clerk of Court using the CM/ECF
system which will send notification of such filing to the following email addresses:

 Mark E. Lacis
 James R. Silvestro
 Ireland Stapleton Pryor and Pasco P.C.
 717 17th Street, Suite 2800
 Denver, CO 80202
 mlacis@irelandstapleton.com
 jsilverstro@irelandstapleton.com




                                                     /s/ Kendra Gripp
                                                     Kendra Gripp




                                                 4
1874057.2
